DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the Application amended on 12/10/2021.
Claims 7 and 15 have been cancelled. 
Claims 1-6, 8-14, and 16-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-statutory subject matter rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
CLAIMS 1-6, 8-14, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without sufficiently being integrated into a practical application and without significantly more. 
STEP 1: CLAIMS 1, 9, & 17 recite a computer-implemented method, a computer program product, and a computer processing system for medical conversation generation. The claims are directed to a process, which is a statutory category of invention. 
STEP 2A, PRONG ONE: According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
CLAIMS 1, 9 & 17 recite, at least in part a computer-implemented method for medical conversation generation, comprising: receiving, by a processor device, clinical findings for a patient; calculating, by the processor device based on the clinical findings, (i) a suspected disease and (ii) symptoms for inquiry with (iii) a symptom significance for each of the symptoms; decomposing, by the processor device, the symptoms from a multi-dimensional abstraction; selecting, by the processor device, an inquiry strategy based on the symptom significance calculated for each of the symptoms; calculating, by the processor device based on a decomposition of the symptoms and the inquiry strategy, a combination benefit/cost and evaluating the combination benefit/cost to provide an optimized combination result, wherein the combination benefit/cost involves a variable denoting a symptom would appear, a variable denoting a symptom would not appear, and a variable denoting a count of a current symptom set; and generating, by the processor device using a natural language processing system and a text-to-speech system, an acoustic-based inquiry suite for the patient based on the optimized combination result.
These steps are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. receiving, by a processor device, clinical findings for a patient) and are thus an abstract idea consistent with the types of ideas enumerated in the 2019 PEG.
STEP 2A, PRONG TWO: The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 
The claims recite an additional element of a processor device. These elements are broadly recited in the specification at, for example, paragraph [0067] which describes the computing environment. “Referring now to Fig. 4, illustrative cloud computing environment 450 is depicted. As shown, cloud computing environment 450 includes one or more cloud computing nodes 410 with which local computing devices used by cloud consumers, such as, for example, personal digital assistant (PDA) or cellular telephone 454A, desktop computer 454B, laptop computer 454C, and/or automobile computer system 4554N may communicate.” This description further applies to the other computing devices, servers, and networks described in the specification.  The claim as a whole merely describes how to generally “apply” the concept of medical conversation generation in a computer environment.  The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process. Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination do not integrate the abstract idea into a practical application. The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or does not provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment, or 
STEP 2B: The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using additional elements to perform the generic computer functions noted above amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As such, these additional elements, when considered singly and in combination, do not recite significantly more than the abstract idea above and thus are also directed to the same abstract idea but further limit the abstract idea by providing information about the types of information and/or are field of use. The claim is not patent eligible.
CLAIMS 2-6, 8, 10-14, 16, & 18-20 merely provide information about the independent claims, and therefore only serve to further limit the abstract idea of claim 1. Looking at each of the claims individually, all of them are merely descriptive material of 2-6, 8, 10-14, 16, & 18-20 are abstract ideas and do not contain additional elements for consideration.

Response to Arguments
In regards to Applicant’s arguments with respect to the 35 U.S.C. § 103 rejection, Examiner has withdrawn the rejection based on the newly amended claims.
In regards to Applicant’s arguments with respect to the 35 U.S.C. § 101 rejection, Examiner notes the arguments but finds the arguments to be unpersuasive. Examiner has further clarified each step of the analysis above which is incorporated herein. 
On Page 9 of the remarks, Applicant argues, “Regarding (1) above, namely “that cannot be performed in the human mind”, 2019 PEG sets forth the following: “Claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations.”  Applicant argues that there are no mental processes recited. In light of the newly amended claims, Examiner has further clarified each step of the updated 101 analysis above which is incorporated herein. Therefore, arguments in regards to mental processes are moot. Examiner has explained that the limitations fall under the category of organizing methods of human activity, and more specifically, the sub category of managing personal behavior or relationships or interactions between 
On Page 10 of the remarks, Applicant argues, “Here, the invention of claims 1, 9, and 17 practically integrate any alleged abstract idea into the practical application of an automated medical conversation generation WHICH IS CENTRAL TO THE METHOD as well as disease diagnosis based on the conversation.”  As discussed above with respect to integration of the abstract idea into a practical application, using additional elements to perform the generic computer functions noted above amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component, cannot provide an inventive concept. As such, there is only one additional element of a generic processing device, and when considered singly and in combination, does not recite significantly more than the abstract idea above and thus are also directed to the same abstract idea but further limit the abstract idea by providing information about the field of use. The claim is not patent eligible. The invention further fails to improve upon the alleged technical field because it is merely using the generic computer to perform the activities which lead to the generation of an inquiry suite for the patient, and that such use of the technology has been held to not be an “inventive concept” as the additional elements are being used for the very purpose that such elements are known to be used for, e.g. more efficient evaluation, increased accuracy, automation, and etc. Looking at the limitations as an ordered combination adds nothing that is not already present when 
On Pages 11-12 of the remarks, Applicant argues, “Regarding (4) above, namely in conjunction with a particular machine (medical hardware device) or manufacture that is integral to the claim", 2019 PEG sets forth the following: "Considerations that may indicate integration include implementing the judicial exception with a particular machine or manufacture, effecting a particular transformation or reduction of an article, and applying the judicial exception in some other meaningful way" (emphasis added). Claims 1, 9, and 17 recite a natural language processing system and a text-to-speech system. These are not generic computer functions nor generic computer systems, instead being specialized machines for achieving their named purpose.” However, Examiner respectfully disagrees. These are not specialized machines but have been claimed as systems/software being used by generic processer, see Claim 1 “generating, by the processor device using a natural language processing system and a text-to-speech system”.
On Page 12 of the remarks, Applicant argues, “Regarding (5) above, namely “to affect a transformation to a different state or thing (haplotypes to a disease diagnosis)”, 2019 PEG sets forth the following: “Considerations that may indicate integration include implementing the judicial exception with a particular machine or manufacture, effecting a particular transformation or reduction of an article, and applying the judicial exception in some other meaningful way” (emphasis added).” However, Examiner respectfully disagrees. Taking note of the citation provided by Applicant that states… “Considerations that may indicate integration include implementing the judicial exception with a particular machine or manufacture “, a particular machine or manufacture has not been claimed.  Again, these are not specialized machines but have been claimed as systems/software being used by the generic processer, see Claim 1 “generating, by the processor device using a natural language processing system and a text-to-speech system”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohmad Muqueeth whose telephone number is (571-272-5442). The examiner can normally be reached M-F, 8:30am-5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. M./
Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/           Primary Examiner, Art Unit 3686